








Exhibit 10.1












December 18, 2012


Steven M. Shindler
VIA EMAIL AND HAND DELIVERY


Re: Employment Offer


Dear Steve:
We appreciate your consideration of our offer for the position of interim Chief
Executive Officer with NII Holdings, Inc. (referred to herein as the “Company,”
“we,” “our” or “us”) in addition to your position as Chairman and director. We
hope that the terms of our offer meet your expectations. As interim Chief
Executive Officer, you will serve at the pleasure of the Board until a permanent
chief executive officer commences employment with the Company, six months passes
after the date hereof (unless extended for one 90 day period by mutual agreement
of you and the Board), you resign from this position or the Board suspends your
service as interim Chief Executive Officer (each of the foregoing, a “Separation
Event”), whichever shall first occur. Your duties and responsibilities will be
consistent with those of the Company's chief executive officer, as may be
determined from time to time by the Board, including, without limitation,
assisting as the Board may deem desirable and appropriate with the
identification and selection of a permanent chief executive officer and
reviewing, signing and certifying reports filed by the Company with the
Securities and Exchange Commission. In this position, you will report directly
to the Board and will devote such time as is necessary to the business of the
Company and its subsidiaries and affiliates in order to fulfill the expectations
of the Board.
During the term of your service as interim Chief Executive Officer of the
Company, you will continue to serve as a director of the Company, Chairman of
the Board, a member of the Finance Committee of the Board and a member of the
Enterprise Risk Committee of the Board. Following the suspension of your service
as interim Chief Executive Officer, the Board currently intends that you will
continue to serve as a director of the Company and resume your role as
non-executive Chairman, but the Board or you may decide that an alternate course
of action with respect to the Chairmanship is desirable in the future.
A summary of the key terms of our offer are detailed below:
Compensation and Benefits:
As interim Chief Executive Officer, you will receive a salary at the monthly
rate of $78,833 until a Separation Event, which will be payable in accordance
with the Company's regular payroll practices. You also will have an opportunity
to earn an annual incentive bonus (for clarity, on a prorated basis, based on
the number of days you are actually employed by the Company during calendar year
2013) for performance in calendar year 2013 pursuant to the Company's 2013
annual bonus plan with the target annual incentive bonus equal to 130% of your
annualized salary.
As a full-time employee, you will be entitled to participate in all Company
employee benefit plans for which you are eligible, which include, but are not
limited to, life, disability and health insurance plans and programs and savings
plans and programs, subject to applicable rules and regulations as in effect
from time to time. For the avoidance of doubt, as a temporary employee you will
not be eligible to participate in the Company's Severance Plan. To clarify
further, if in connection with a “Change of Control” as such term is defined in
the Company's Change of Control Severance Plan, a permanent chief executive
officer commences employment or the Company becomes affiliated with




--------------------------------------------------------------------------------








Mr. Steven M. Shindler
December 18, 2012
Page 2 of 4


another entity the principal executive officer of which exercises authority over
the Company substantially similar to that of a permanent chief executive
officer, then the appointment of such permanent chief executive officer or
affiliation with such other entity having such a principal executive officer is
a Separation Event and the resulting automatic suspension of your service as
interim Chief Executive Officer would not constitute termination of employment
under the Company's Change of Control Severance Plan. In addition, you will be
reimbursed for reasonable out-of-pocket business expenses, including expenses
associated with travel and entertainment.
Pursuant to the Company's compensation policy for non-employee directors, during
the period of your service as interim Chief Executive Officer, as a full-time
employee, you will not be entitled to any additional compensation, including
grants of equity compensation to non-employee directors, if any, for service as
a director, as Chairman of the Board or as a member of any committee of the
Board other than the compensation described in this letter. If, following the
suspension of your service as interim Chief Executive Officer, you resume your
role as non-executive Chairman, then the Board currently intends that your
compensation will again be governed by the Company's compensation policy for
non-employee directors then in effect, but it may decide that an alternate
course of action is desirable in the future.
Equity Compensation:
In addition to your cash compensation, you will be able to participate in the
Company's 2012 Incentive Compensation Plan, as amended from time to time,
subject to the terms and conditions as in effect from time to time. The
Compensation Committee has approved a grant to you of 685,912 nonqualified stock
options and 377,937 shares of restricted stock effective as of December 17, 2012
(the “Grant Date”). The options will have an exercise price of $6.53, which is
equal to the closing price of the Company's common stock on the Grant Date. Such
options will become exercisable (or “vest”) and such restricted stock will vest
over a period of three years with one-third vesting on each anniversary of the
commencement of your service as interim Chief Executive Officer, subject to your
continuing service as interim Chief Executive Officer on such date; provided,
that, if not previously vested on the first anniversary of the commencement of
your service as interim Chief Executive Officer, then the first one-third of
such options and such restricted stock will vest when and if your service as
interim Chief Executive Officer is suspended automatically hereunder upon the
commencement of a permanent chief executive officer's employment with the
Company. Upon suspension of your service as interim Chief Executive Officer, all
such options and such restricted stock that have not vested or do not then vest
shall be forfeited. Other than the one-third of such options and such restricted
stock that may vest upon the commencement of a permanent chief executive
officer's employment with the Company, with respect to such options and such
restricted stock, you hereby waive any acceleration of vesting that may occur
upon a “Change in Control” as such term is defined in the Company's 2012
Incentive Compensation Plan.
Such options and such restricted stock will be subject to the terms and
conditions of an Executive Officer Nonqualified Stock Option Agreement and an
Executive Officer Restricted Stock Award Agreement, respectively, and, except to
the extent of your waiver of acceleration described above, this description is
qualified wholly by reference to the final agreed form and terms of those
agreements.
Term:
Your service as interim Chief Executive Officer will be effective as of the date
hereof upon your execution hereof and will suspend automatically upon the
occurrence of a Separation Event. The Company may suspend your service as
interim Chief Executive Officer at any time for any reason or no reason. You and
the Company agree that there will be no termination, severance or similar
payments payable for any suspension of your service as interim Chief Executive
Officer.






--------------------------------------------------------------------------------








Mr. Steven M. Shindler
December 18, 2012
Page 3 of 4
Additional Matters:
In addition, our offer is contingent on your agreement to execute an Executive
Officer Nonqualified Stock Option Agreement, an Executive Officer Restricted
Stock Award Agreement and a Non-Competition and Confidentiality Agreement in
form satisfactory to the Company, and additional terms that are to be
determined. Further, our offer is subject to your representation that you are
not violating any current covenants not to compete or other similar type of
arrangement to which you may be subject by negotiating or entering into an
arrangement of employment with the Company.
[The remainder of this page is intentionally left blank.]




--------------------------------------------------------------------------------








Mr. Steven M. Shindler
December 18, 2012
Page 4 of 4


 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
NII HOLDINGS, INC.
 
 
 
 
 
 
 
By: /s/ Gary Begeman     
 
 
 
Gary Begeman
 
 
 
Executive Vice President, General Counsel and Secretary


 
 
 
 
 
Accepted and agreed,
 
 
 
 
 
 
 
 
/s/ Steven M. Shindler    
 
 
 
Steven M. Shindler
 
 
 







    






